Citation Nr: 1108402	
Decision Date: 03/02/11    Archive Date: 03/17/11

DOCKET NO.  08-13 966	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUE

Entitlement to service connection for a left ankle disability.


REPRESENTATION

Appellant represented by:	Florida Department of Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

A. Barone, Counsel


INTRODUCTION

The Veteran had active service from August 1967 to September 1968.  This matter comes to the Board of Veterans' Appeals (Board) from a June 2007 rating decision of a Department of Veterans Affairs (VA) Regional Office (RO).

This issue was previously before the Board in December 2009, when the matter was remanded for additional development in the form of a VA examination.  The Board notes that an April 2010 VA examination report is now record and represents substantial compliance with the directives of the December 2009 Board remand.

The Veteran testified before a Board hearing in April 2009.  A transcript of that hearing is of record.


FINDINGS OF FACT

1.  The Veteran's left ankle disability clearly and unmistakably existed prior to the Veteran's entrance into active duty service.

2.  The evidence clearly and unmistakably shows that there was no increase in the underlying severity of the Veteran's left ankle disability beyond the natural progression of the pathology during his period of active duty service.


CONCLUSIONS OF LAW

1.  The presumption of soundness as to left ankle disability has been rebutted.  38 U.S.C.A. § 1132 (West 2002); VAOPGCPREC 3- 03 (July 16, 2003).

2.  Left ankle disability was not incurred in or aggravated by service.  38 U.S.C.A. §§ 110, 5107 (West 2002); 38 C.F.R. § 3.303 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

The Board acknowledges the Veterans Claims Assistance Act of 2000 (VCAA).  38 U.S.C.A. §§ 5102, 5103, 5103A, 5107 (West 2002).  This legislation provides, among other things, for notice and assistance to claimants under certain circumstances.  VA has issued final rules to amend adjudication regulations to implement the provisions of VCAA.  See 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a).  The intended effect of the regulations is to establish clear guidelines consistent with the intent of Congress regarding the timing and the scope of assistance VA will provide to a claimant who files a substantially complete application for VA benefits, or who attempts to reopen a previously denied claim.

Duty to Notify

After reviewing the claims folder, the Board finds that the claimant has been notified of the applicable laws and regulations which set forth the necessary criteria for the benefits currently sought.  The claimant was informed of the information and evidence necessary to warrant entitlement to the benefits sought in letters dated in January 2007 and March 2007.  Moreover, in these letters, the appellant was advised of the types of evidence VA would assist him in obtaining as well as his own responsibilities with regard to identifying relevant evidence.  See Quartuccio v. Principi, 16 Vet. App. 183 (2002); Charles v. Principi, 16 Vet. App. 370 (2002).  The Board notes that these letters were sent to the appellant prior to the June 2007 RO rating decision currently on appeal.  The VCAA notice was therefore timely.  See Pelegrini v. Principi, 18 Vet. App. 112 (2004).  The Board finds that all notices required by VCAA and implementing regulations were furnished to the appellant and that no useful purpose would be served by delaying appellate review to send out additional VCAA notice letters.

On March 3, 2006, the United States Court of Appeals for Veterans Claims (Court) issued a decision in the consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. App. 473 (2006), which held that the VCAA notice requirements of 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) apply to all five elements of a service connection claim.  Those five elements include: 1) veteran status; 2) existence of a disability; 3) a connection between the veteran's service and the disability; 4) degree of disability; and 5) effective date of the disability.  The Court held that upon receipt of an application for a service-connection claim, 38 U.S.C.A. § 5103(a) and 38 C.F.R. § 3.159(b) require VA to review the information and the evidence presented with the claim and to provide the claimant with notice of what information and evidence not previously provided, if any, will assist in substantiating or is necessary to substantiate the elements of the claim as reasonably contemplated by the application.  Id. at 486.  Additionally, this notice must include notification that a disability rating and an effective date for the award of benefits will be assigned if the benefits are awarded.  Id. at 488.

In this case, the timely VCAA notice letter sent in March 2007 provided the notice contemplated by Dingess.  The appellant was provided with notice of the types of evidence necessary to establish a disability rating and an effective date for any rating that may be granted, and this letter explained how VA determines disability ratings and effective dates.

The Veteran has received all essential notice, has had a meaningful opportunity to participate in the development of his claims, and is not prejudiced by any technical notice deficiency along the way.  See Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  In any event, the Veteran has not demonstrated any prejudice with regard to the content of the notice.  The U.S. Court of Appeals for the Federal Circuit previously held that any error in VCAA notice should be presumed prejudicial, and that VA must bear the burden of proving that such an error did not cause harm.  Sanders v. Nicholson, 487 F.3d 881 (2007).  However, the U.S. Supreme Court has recently reversed that decision, finding it unlawful in light of 38 U.S.C.A. § 7261(b)(2), which provides that, in conducting review of decision of the Board, a court shall take due account of rule of prejudicial error.  The Supreme Court in essence held that -except for cases in which VA has failed to meet the first requirement of 38 C.F.R. § 3.159(b) by not informing the claimant of the information and evidence necessary to substantiate the claim- the burden of proving harmful error must rest with the party raising the issue; the Federal Circuit's presumption of prejudicial error imposed an unreasonable evidentiary burden upon VA and encouraged abuse of the judicial process, and determinations on the issue of harmless error should be made on a case-by-case basis.  Shinseki v. Sanders, 129 S. Ct. 1696 (2009).

Duty to Assist

Furthermore, the Board finds that there has been substantial compliance with the assistance provisions set forth in the law and regulations.  The record as it stands includes sufficient competent evidence.  All available pertinent records, in-service, private, and VA reports, have been obtained.  The Veteran has been afforded a VA examination to evaluate the nature and etiology of the claimed left ankle disability in this appeal; the pertinent April 2010 VA examination report is of record.  The Board finds that the VA examination report of record contains competent medical opinion and discussion informed by the medical history together with interview and inspection of the Veteran.  The VA examination report of record provides probative medical evidence adequately addressing the issue decided below.

The Board has a duty to ensure compliance with the directives of its own prior remands. See Stegall v. West, 11 Vet.App. 268 (1998).  The Board finds there was substantial compliance with its December 2009 remand instructions.  See D'Aries v. Peake, 22 Vet. App. 97, 105 (2008) (holding that only substantial compliance with the terms of the Board's engagement letter would be required, not strict compliance); see also Dyment v. West, 13 Vet. App. 141, 146-47 (1999) (holding that there was no Stegall violation when the examiner made the ultimate determination required by the Board's remand, because such determination 'more than substantially complied with the Board's remand order').  In this regard, the Veteran was provided with a VA examination in April 2010 and the claim was readjudicated thereafter in connection with the December 2010 supplemental statement of the case.  Therefore, the Board will proceed to review and decide the claim based on the evidence that is of record.

The Board finds that the record as it stands includes adequate competent evidence to allow the Board to decide the case and no further action is necessary.  See generally 38 C.F.R. § 3.159(c)(4).  No additional pertinent evidence has been identified by the claimant as relevant to this appeal.  Under these circumstances, no further action is necessary to assist the claimant with this appeal.

Analysis

The issue before the Board involves a claim of entitlement to service connection.  Applicable law provides that service connection will be granted if it is shown that the veteran suffers from disability resulting from an injury suffered or disease contracted in line of duty, or for aggravation of a preexisting injury or disease in line of duty, in the active military, naval, or air service.  38 U.S.C.A. § 1110; 38 C.F.R. § 3.303.  That an injury occurred in service alone is not enough; there must be chronic disability resulting from that injury.  If there is no showing of a resulting chronic condition during service, then a showing of continuity of symptomatology after service is required to support a finding of chronicity.  38 C.F.R. § 3.303(b).  Additionally, for veterans who have served 90 days or more of active service during a war period or after December 31, 1946, certain chronic disabilities, such as arthritis, are presumed to have been incurred in service if manifest to a compensable degree within one year of discharge from service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.  Service connection may also be granted for any disease diagnosed after discharge, when all the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

VA law provides that a veteran is presumed to be in sound condition, except for defects, infirmities or disorders noted when examined, accepted, and enrolled for service, or where clear and unmistakable evidence establishes that an injury or disease existed prior to service and was not aggravated by service.  38 U.S.C.A. §§ 1111, 1132, 1137.

The presumption of soundness attaches only where there has been an induction examination during which the disability about which the veteran later complains was not detected.  See Bagby v. Derwinski, 1 Vet. App. 225, 227 (1991).  The regulations provide expressly that the term 'noted' denotes "[o]nly such conditions as are recorded in examination reports," 38 C.F.R. § 3.304(b), and that '[h]istory of pre-service existence of conditions recorded at the time of examination does not constitute a notation of such conditions.'  Id. at (b)(1).

For purposes of illustrating the analysis to be used in such cases, the Board notes the decision of the U.S. Court of Appeals for the Federal Circuit (Federal Circuit) in Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004), issued on June 1, 2004, summarizing the effect of 38 U.S.C.A. § 1111 on claims for service-connected disability:

When no preexisting condition is noted upon entry into service, the veteran is presumed to have been sound upon entry.  The burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the veteran's disability was both preexisting and not aggravated by service.  The government may show a lack of aggravation by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition.  38 U.S.C.A. § 1153.  If this burden is met, then the veteran is not entitled to service-connected benefits.  However, if the government fails to rebut the presumption of soundness under section 1111, the veteran's claim is one for service connection.  This means that no deduction for the degree of disability existing at the time of entrance will be made if a rating is awarded.  See 38 C.F.R. § 3.322.

On the other hand, if a preexisting disorder is noted upon entry into service, the veteran cannot bring a claim for service connection for that disorder, but the veteran may bring a claim for service-connected aggravation of that disorder.  In that case section 1153 applies and the burden falls on the veteran to establish aggravation.  See Jensen v. Brown, 19 F.3d 1413, 1417 (Fed.Cir. 1994).  If the presumption of aggravation under section 1153 arises, the burden shifts to the government to show a lack of aggravation by establishing 'that the increase in disability is due to the natural progress of the disease.'  38 U.S.C. § 1153; see also 38 C.F.R. § 3.306; Jensen, 19 F.3d at 1417; Wagner, 370 F. 3d at 1096.

In this case, the Veteran's March 1967 pre-entrance examination was normal as to his feet and lower extremities.  Consequently, the Veteran is presumed to have been in sound condition; and the burden then falls on the government to rebut the presumption of soundness by clear and unmistakable evidence that the Veteran's disability was both preexisting and not aggravated by service.

The Veteran has now testified (in his April 2009 Board hearing testimony) that he entered service with a pre-existing left ankle disability, and that he experienced substantially increased symptomatology in his left ankle during service when he was tasked with carrying heavy objects and maneuvering in sand.  The Veteran has further testified that he has continued to experience substantial symptoms of left ankle disability chronically since service, that he currently requires pain medication, and that he has been counseled that he may need surgical treatment in the future.  It is well documented in the claims-file that the Veteran was discharged from military service in connection with his left ankle disability, and that he 'injured' his left ankle during service in October 1967.

The service treatment records reveal that the Veteran reported a significant pre-service history of left ankle fracture at the age of 11, additional left ankle symptoms at the age of 17 when he was hit by a bicycle, and sudden ankle pain requiring surgery during 1964; this information is documented in the August 1968 service Medical Board report.  The Court has held that, as a matter of law, the presumption of soundness is rebutted by clear and unmistakable evidence consisting of a Veteran's own admission of a pre-service history of medical problems during in-service clinical examinations.  Doran v. Brown, 6 Vet.App. 283, 286 (1994).  The Board notes that the August 1968 Medical Board Report shows that the Veteran was diagnosed in service with a unicameral bone cyst, distal one-third, of the left tibia; the report shows that the Veteran explicitly described a significant pre-service history involving injury, symptoms, and treatment involving the same pathology.  The Board also notes that the Veteran has consistently acknowledged the pertinent pre-service history of the pathology, including in his April 2009 Board hearing testimony and in his discussion with the April 2010 VA examiner.

In light of the fact that the Veteran clearly admitted a pre-service history of left ankle fracture, recurring pain, and surgery as documented in his service records, and as further consistent with his post-service testimony in connection with this appeal, the Board finds that there is clear and unmistakable evidence establishing that the left ankle disability that manifested during the Veteran's service was a pathology that pre-existed service.

To consider whether the presumption of soundness is rebutted in this case, then, there remains only the question of whether the evidence clearly and unmistakably shows a lack of aggravation; this can be shown by establishing that there was no increase in disability during service or that any 'increase in disability [was] due to the natural progress of the' preexisting condition.  38 U.S.C.A. § 1153.  Wagner v. Principi, 370 F.3d 1089 (Fed.Cir. 2004).  The Board finds that the evidence shows, to a clear and unmistakable standard, that any increase in the Veteran's pertinent disability during service was due to the natural progress of the preexisting condition, and no other manner of permanent aggravation of the disability was caused during service.

The August 1968 in-service Medical Board report reflects an official determination that the Veteran's "unicameral bone cyst, distal one-third, left tibia" originated in childhood, and was not permanently aggravated by service.  This determination was made with express contemplation of the fact, discussed in the report, that the cyst worsened and the bone weakened as a result of the Veteran's natural growth following the pre-service corrective surgery.

The broader set of service treatment records document the Veteran's complaints in October 1967 of left ankle pain after hitting the left ankle on concrete steps; there was no bruising, swelling, or deformity and the medical impression was a contusion.  The pain persisted into the following month of November 1967, the Veteran's old scar was noted, but the ankle was otherwise found to be completely within normal limits.  This information was documented in the Veteran's service treatment records and, thus, contemplated in the August 1968 Medical Board's findings directly addressing the question of whether the pre-existing pathology was permanently aggravated during service.  The August 1968 Medical Board Report notes that the Veteran reported experiencing trouble during basic training: "he had trouble in basic training with exercises and running so that the T.I. often excused him from doing them."  As (1) the Veteran's in-service left ankle complaints related to his pre-existing pathology began as early as his basic training following enlistment, as (2) the Medical Board found that the pre-existing pathology had re-emerged due to natural bone growth, as (3) the Medical Board found no other cause for the in-service left ankle complaints, and as (4) the Medical Board specifically determined that the pathology was not aggravated during service, the Board finds that the contemporaneous service records clearly and unmistakably show that the pre-existing disability was not permanently aggravated during service beyond the natural course of the pathology.

The Board finds that the probative contemporaneous service records reflect only one aggravating factor concerning the bone cyst: natural growth; the Board further finds that the impact of the Veteran's natural growth in aggravating the disability clearly must be considered part of the natural progress of the preexisting condition, and thus not a basis for service connection.

An April 2010 VA examination report is of record and addresses the medical questions at issue in this appeal.  The April 2010 report shows that the examining VA orthopedist reviewed the claims file, interviewed the Veteran, and directly medically examined the Veteran.  The examiner discussed that the Veteran had a history of distal tibia fracture when he was 12 years old, treated with a cast.  The report shows that the Veteran described having experienced significant ankle pain and instability from walking on uneven ground in service, and that the Veteran believed that this experience led to his current ankle pain.  The Veteran complained of increased pain with walking and standing.  The Veteran was using a cane due to the pain.  The Veteran otherwise denied any significant trauma or surgery to the ankle.

Following clinical examination together with diagnostic imaging, the examining physician diagnosed a left distal tibia bone cyst as responsible for the current left ankle pain.  The report notes that the diagnostic imaging showed an old healed fracture involving the left distal tibial with no acute fractures or dislocations seen.  No degenerative changes were recognized, and the impression was "normal left ankle."  The examining physician opined that the "left tibial cyst IS NOT CAUSED BY OR A RESULT OF military service" (emphasis retained from original text).  The examiner offered a rationale that "[t]here is no medical evidence that the cystic changes in his distal tibia were caused by his 1 [year] remote history of military service."  The examiner also concluded that "[h]is service does not appear to have permanently aggrivated [sic] his previous fracture."

The Board has reviewed the entirety of the evidence of record but finds that there is no competent evidence of record which probatively contradicts the findings presented in the most probative evidence discussed above with regard to the issues on appeal.  The Board acknowledges that the claims-file contains a quantity of other medical records, but none of the information in these records pertinently contradicts the conclusions or cited rationales of the evidence found to be most probative in the discussion above.

There is no competent medical evidence of record which contradicts the findings discussed above.  The contemporaneous service records and the recent VA examination report both show that the Veteran's pertinent left ankle/leg pathology existed prior to service and was not permanently aggravated by service beyond its natural course.  Thus, the Board finds that there is clear and unmistakable evidence demonstrating both findings: (1) that the disability pre-existed service, and (2) that the disability was not permanently aggravated beyond its natural course during service.  Based on the record, the Board finds that the presumption of soundness has been rebutted.  Therefore, the Veteran's claimed left ankle/leg pathology preexisted service.

The evidence outlined in the preceding paragraphs compels a finding that there was no aggravation of the pre-existing left ankle/leg pathology during service beyond the natural course of the pathology.  Additionally, the preponderance of the evidence is against a finding that the Veteran suffers from a left ankle/leg pathology which is otherwise causally related to his service.  Accordingly, service connection is not warranted on any basis.

The Board notes that the Veteran has testified, including at his April 2009 Board hearing, that he experienced increased pain in his left ankle during service particularly when carrying heavy objects and walking in sand.  The Veteran is competent to recall such details of his symptom history, but he is not shown to have the special medical expertise to determine that the symptoms during service represented a permanent aggravation of the pathology beyond its natural course.  The Board accepts that the Veteran experienced left ankle pain during service, but the essential question in this service connection case is whether the pre-existing left ankle disability was permanently aggravated beyond its natural course during the Veteran's military service.

While acknowledging the Veteran's belief that he suffers from a left ankle disability etiologically linked to his military service, it is well established that as a lay person, the Veteran is not considered capable of opining as to the diagnosis or etiology of a disability.  Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  The Veteran is certainly competent to testify as to symptoms that are apparent to his lay sensitivities or are non-medical in nature; however, he is not competent to render a medical diagnosis or etiology requiring medical expertise.  See Barr v. Nicholson, 21 Vet. App. 303 (2007) (lay testimony is competent to establish the presence of observable symptomatology that is not medical in nature); see also Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (certain disabilities are not conditions capable of lay diagnosis).  In this case, the Veteran does not apparently contest the finding that his left ankle/leg pathology pre-existed his military service, and he is not competent to offer medical evidence to contradict the medical findings of record that the pathology was not permanently aggravated during service beyond the natural course of the pathology.  Although the Veteran contends that his military service permanently medically worsened his left ankle/leg pathology, he has not been shown to possess the requisite training or credentials needed to make such a determination.  As such, his lay opinion does not constitute competent medical evidence and lacks probative value.  See Routen v. Brown, 10 Vet. App. 183, 186 (1997).  The medical evidence clearly and unmistakably indicates no permanent aggravation of the pertinent pathology during service; this medical evidence is uncontradicted on this point.  The presumption of soundness is rebutted by clear and unmistakable evidence, and the weight of the evidence is against service connection on any other basis.  Therefore service connection must be denied for the claimed left ankle/leg disability.

The Board also acknowledges that the Veteran has testified that he has experienced a continuity of left ankle symptomatology since the time of his military service.  However, such continuity does not provide a basis for a grant of service connection in this case; the Board finds that the left ankle disability worsened in service due to the natural progress of the disability in connection with the Veteran's natural growth.  Therefore, any contentions concerning continuity of symptomatology following service do not provide a basis for a grant of service connection as the left ankle disability pre-existed service and any aggravation during service was due to the natural progression of the pathology.

In this decision, the Board has considered all lay and medical evidence as it pertains to the issue.  38 U.S.C.A. § 7104(a) ("decisions of the Board shall be based on the entire record in the proceeding and upon consideration of all evidence and material of record"); 38 U.S.C.A. § 5107(b) (VA "shall consider all information and lay and medical evidence of record in a case"); 38 C.F.R. § 3.303(a) (service connection claims "must be considered on the basis of the places, types and circumstances of his service as shown by service records, the official history of each organization in which he served, his medical records and all pertinent medical and lay evidence").  In rendering a decision on appeal, the Board must analyze the credibility and probative value of the evidence, account for the evidence which it finds to be persuasive or unpersuasive, and provide the reasons for its rejection of any material evidence favorable to the claimant.  See Gabrielson v. Brown, 7 Vet. App. 36, 39-40 (1994); Gilbert v. Derwinski, 1 Vet. App. 49, 57 (1990).

In this case, after a review of all the lay and medical evidence, the Board finds that the presumption of soundness is rebutted by clear and unmistakable evidence such that the Board finds that the claimed left ankle/leg disability pre-existed the Veteran's military service and was not permanently aggravated beyond its natural progression by the Veteran's military service.  Service connection cannot be granted for a disability that pre-existed service and was not permanently aggravated beyond the natural progression during service.


ORDER

The appeal is denied.


____________________________________________
ALAN S. PEEVY
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


